Citation Nr: 0902576	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-32 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1. Entitlement to an increased rating for a scar of the scalp 
with headaches, currently evaluated as 30 percent disabling.  

2. Entitlement to an effective date prior to May 16, 2000, 
for the assignment of a 10 percent disability rating for a 
gunshot wound of the right thigh with tender scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO, which continued a 30 percent evaluation for a scar of the 
scalp with headaches and denied entitlement to an earlier 
effective date for a service-connected gunshot wound of the 
right thigh with tender scar, currently evaluated as 10 
percent disabling effective May 16, 2000.

In January 2007, the veteran withdrew his earlier request for 
a hearing before the Board.  As such, the Board may proceed 
with appellate review.  

The issue of entitlement to an increased rating for a scar of 
the scalp with headaches is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran filed a claim for an increased rating for a 
gunshot wound of the right thigh on November 23, 1993.

2. In an October 2002 rating decision, the RO assigned an 
effective date of May 16, 2000, the date of the most recent 
VA compensation examination.  

3. The veteran did not meet all eligibility criteria for a 10 
percent rating for a gunshot wound of the right thigh with 
tender scar prior to May 16, 2000.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 16, 2000, for 
the assignment of a 10 percent disability rating for a 
gunshot wound of the right thigh with tender scar have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.400, 4.118, Diagnostic Code 7804 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's earlier effective date claim, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in October 2003 and December 
2006 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  
These letters advised the veteran of the information 
necessary to substantiate the claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  The veteran was informed of the specific 
types of evidence he could submit, which would be pertinent 
to his claim, and advised to send any medical reports that he 
had.  He was also told that it was still his responsibility 
to support the claim with appropriate evidence.  In addition, 
March 2006 and December 2006 letters provided the veteran 
with notice concerning the assignment of disability ratings 
and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Subsequent to the issuance of the March 2006 and December 
2006 letters, the veteran's claim was readjudicated in 
January 2007 and August 2007 Supplemental Statements of the 
Case (SSOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Court has indicated, in the context of an increased 
rating claim, that if a disability rating cannot be awarded 
based on the available evidence, but there is evidence that 
indicates that a higher rating or ratings may be warranted, 
the agency must determine if a medical opinion is necessary 
to make a decision on the claim.  See Chotta v. Peake, 22 
Vet. App. 80, 86 (2008).  In this case, the veteran was 
provided VA examinations in March 1995, January 1997, and May 
2000  The Board finds that the veteran's medical file more 
than adequately describes his disability level during the 
relevant period.  A remand for further examination is 
therefore not warranted.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than May 16, 2000, for the assignment of a 10 percent 
evaluation for a gunshot wound of the right thigh.  For the 
reasons that follow, the Board concludes that an earlier 
effective date is not warranted.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2007).  Unless specifically provided otherwise in the 
statute, the effective date of an evaluation and award based 
on an original claim for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).

The veteran filed his original claim seeking a compensable 
evaluation for a gunshot wound of the right thigh on November 
23, 1993.  Following extensive development of the claim, the 
RO issued an October 2002 rating decision assigning an 
increased rating of 10 percent, effective May 16, 2000.  The 
veteran argues that the effective date should be November 23, 
1993, the date his claim was filed.  

Here, the effective date of the veteran's 10 percent rating 
was based instead on the date entitlement arose, which the RO 
found to be the date of his May 2000 VA compensation 
examination.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i) (effective date of an award of disability 
compensation based on an original claim for direct service 
connection will be, "date of receipt of claim, or date 
entitlement arose, whichever is later" (emphasis added)).  In 
reviewing the claim, the Board must therefore determine when 
entitlement to a compensable evaluation for the veteran's 
service-connected gunshot wound of the right thigh first 
arose.  

As a preliminary matter, the Board notes that the veteran's 
residuals of a gunshot wound have been assigned not only a 
compensable rating for a scar of the right thigh but also a 
separate 20 percent rating for impairment of the right lower 
extremity.  See RO rating decision, October 2002.  The 
separate rating for right lower extremity impairment was 
assigned an effective date of November 23, 1993, the date of 
receipt of claim.  The veteran has not appealed the effective 
date of this evaluation.  

The veteran's scar of the right thigh is evaluated under 
Diagnostic Code 7804.  38 C.F.R. § 4.118.  Under Diagnostic 
Code 7804, a 10 percent rating is assigned for scars that are 
superficial and painful on examination.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  

After a thorough review of the claims file, the Board 
concludes that May 16, 2000 is the correct effective date for 
the assignment of a 10 percent evaluation for the veteran's 
gunshot wound scar.  The record shows that the veteran was 
afforded VA examinations in March 1995, January 1997, and May 
2000 to evaluate the condition of the scar on his right 
thigh.  At the March 1995 examination, the examiner stated 
that the veteran's gunshot wound was well-healed and 
nontender.  VA treatment notes dated in October 1995, which 
address right lower quadrant pain, reveal no findings of 
tenderness.  Similarly, there was no tenderness found at the 
January 1997 examination.  At the May 2000 examination, 
however, it was noted that the veteran was tender along the 
scar.  The May 2000 examination report is the earliest 
objective medical evidence of record showing that the veteran 
has a tender scar of the right thigh.  Although the medical 
evidence clearly contains findings of right lower extremity 
impairment associated with the gunshot wound prior to the May 
2000 examination, there were no findings of tenderness of the 
scar during this time.  In this regard, the Board finds that 
the criteria for a 10 percent evaluation under Diagnostic 
Code 7804 for the gunshot wound scar was not met at any time 
prior to May 16, 2000.  The Board therefore concludes that 
May 16, 2000 is the date entitlement arose for a compensable 
rating for the disability at issue.  As this date is later 
than the date the claim was filed, the correct effective date 
in this case is the date entitlement arose.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(i).  

In light of the foregoing, the Board concludes that an 
effective date earlier than May 16, 2000 for the assignment 
of a 10 percent evaluation for a gunshot wound of the right 
thigh with tender scar is not warranted.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to an effective date prior to May 16, 2000 for 
the assignment of a 10 percent disability rating for a 
gunshot wound of the right thigh with tender scar is denied.  


REMAND

The veteran seeks a disability rating in excess of 30 percent 
for his service-connected scar of the scalp with headaches.  
Although he was afforded a VA compensation examination in 
March 2007 to assess the current severity of this disability, 
he contends that the examination was inadequate because his 
symptoms of headaches were not addressed.  See Veteran's 
statement, October 2007.  

The veteran currently receives a 30 percent evaluation for a 
scar of the scalp with headaches under Diagnostic Code 7800-
8100.  Diagnostic Code 7800 rates disfigurement of the head, 
face or neck, whereas Diagnostic Code 8100 rates migraines.  
38 C.F.R. § 4.118, Diagnostic Code 7800; 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  The Board has reviewed the March 2007 
VA examination report and finds that while the veteran's scar 
of the scalp was examined, his associated headache symptoms 
were not considered.  In fact, there is no mention of his 
headaches in the examination report.  As the veteran's 
headache symptoms form the basis of his currently assigned 30 
percent disability rating, the Board finds it necessary to 
obtain a new VA examination to evaluate the nature of these 
headaches.  

The Board also notes that it may be possible for the veteran 
to be rated separately for his scar and for the related 
headaches.  On remand, the Agency of Original Jurisdiction 
(AOJ) should consider whether such separate ratings are 
warranted.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for an 
increased compensation claim.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); see also 38 U.S.C.A. § 5103(a) (West 
2002).  The Board notes that the notice in the present case 
was issued prior to the decision in Vazquez-Flores; 
therefore, it does not take the form prescribed in that case.  
As this case is being remanded for other matters, the AOJ now 
has the opportunity to correct any defects in the Veterans 
Claims Assistance Act of 2000 (VCAA) notices previously 
provided to the veteran.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the veteran a 
corrective VCAA notice, pursuant to the 
holding in Vazquez-Flores v. Peake, that 
includes the following:

a) Notice to the veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his service- 
connected disability and the effect that 
worsening has on his employment and daily 
life; and  

b) Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7800 and 38 C.F.R. § 
4.124a, Diagnostic Code 8100 and of the 
fact that the veteran's rating will be 
determined by applying the relevant 
Diagnostic Codes.  

2. The AOJ should then schedule the 
veteran for an appropriate VA 
compensation examination to assess the 
current severity of his service-connected 
scar of the scalp with headaches.  The 
entire claims file must be made available 
to the examiner prior to the examination, 
and the examiner must note in the 
examination report that the file was 
reviewed in conjunction with the 
examination.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should describe all findings 
in detail, particularly with regard to 
the veteran's headaches, and explain the 
rationale for any conclusions reached.  

3. Thereafter, the AOJ should 
readjudicate the claim for an increased 
rating for a scar of the scalp with 
headaches.  In doing so, the AOJ should 
consider whether separate ratings should 
be assigned for the scar and for the 
headaches.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


